Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first wireless communication link with the electric vehicle. The controller circuit is further configured to establish a second wireless communication link with the electric vehicle in response to detecting that the electric vehicle is being charged”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a communication apparatus comprising: a power transmission unit configured to perform first wireless power transfer with a first power and second wireless power transfer with 

With respect to independent claim 7, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first wireless communication link with the electric vehicle. The controller circuit is further configured to establish a second wireless communication link with the electric vehicle in response to detecting that the electric vehicle is being charged”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a communication 

With respect to independent claim 18, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first wireless communication link with the electric vehicle. The controller circuit is further configured to establish a second wireless communication link with the 

With respect to independent claim 19, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first 

With respect to independent claim 20, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter 



With respect to independent claim 22, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first wireless communication link with the electric vehicle. The controller circuit is further configured to establish a second wireless communication link with the electric vehicle in response to detecting that the electric vehicle is being charged”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power reception unit configured to wirelessly receive power from another communication apparatus, wherein the another communication apparatus includes a power
transmission unit configured to perform first wireless power transfer with a first power and second wireless power transfer with a second power larger than the first 
second another communication apparatus corresponds to the first another communication apparatus; a third communication unit configured to communicate with the another communication apparatus using a third antenna; and a fourth communication unit configured to communicate with the another communication apparatus using a fourth antenna that is different from the third antenna.

With respect to independent claim 24, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission apparatus is provided. The power transmission apparatus includes a transmitter configured to wirelessly transmit power via a wireless power transfer field at a level sufficient to power or charge an electric vehicle. The power transmission apparatus further includes a controller circuit configured to establish a first wireless communication link with the electric vehicle. The controller circuit is further configured to establish a second wireless communication link with the  wirelessly receiving power from another communication apparatus, wherein the another communication apparatus comprises a power transmission unit configured to perform first wireless power transfer with a first power and second wireless power transfer with a second power larger than the first power, a first communication unit configured to communicate with a first another communication apparatus using a first antenna, a second communication unit configured to communicate with a second another communication apparatus using a second antenna that is different from the first antenna, and a control unit configured to control the second wireless power transfer, based on whether the second another communication apparatus corresponds to the first another communication apparatus; communicating with the another communication apparatus using a third antenna; and communicating with the another communication apparatus using a fourth antenna that is different from the third antenna.

With respect to independent claim 25, the closest prior art reference Widmer et al. (2013/0029595) discloses “Systems, methods and apparatus are disclosed for wireless power transfer and data transfer. In one aspect a power transmission  non-transitory computer-readable storage medium that stores a computer program for causing a computer to execute a power reception method of a communication apparatus, the power reception method comprising: wirelessly receiving power from another communication apparatus, wherein the another communication apparatus comprises a power transmission unit configured to perform first wireless power transfer with a first power and second wireless power transfer with a second
power larger than the first power, a first communication unit configured to communicate with a first another communication apparatus using a first antenna, a second communication unit configured to communicate with a second another communication apparatus using a second antenna that is different from the first antenna, and a control unit configured to control the second wireless power .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836